UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lizandra Vega,                                                                 6/30/2021

                                Plaintiff,
                                                            1:21-cv-02732 (PGG) (SDA)
                    -against-
                                                            ORDER FOR
 Hastens Beds, Inc., et al.,                                TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Wednesday, July 14,

2021, at 10:00 a.m. to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               June 30, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
